DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a “machine tool”, claims 5-9, in the reply filed on May 24, 2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.
Specification
The disclosure is objected to because of the following informalities:
in paragraph 0047, it appears that both occurrences of “receiving recess 122” should be changed to –receiving recess 112—to be consistent with the rest of the specification (such as with the rest of paragraph 0047, as well as paragraph 0048, for example) and to be consistent with the drawings (see element 112 in Figure 9, for example).
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122 (mentioned twice in paragraph 0047).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Response to Amendment
The preliminary amendment filed April 12, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/KR2017/010610 and of Korean patent application 10-2016-0131928 (in the last sentence of the paragraph added April 12, 2019). 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed April 12, 2019, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is September 26, 2017, which is prior to the amendment of April 12, 2019.  (See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages.  Often the date of entry into the national stage is confused with the filing date.  It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.


See MPEP section 608.01 (p), which teaches the following:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e) or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application.  See MPEP § 201.06(c) and § 211 et seq. where domestic benefit is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“B-axis indexing device” in claim 5; and
“vibration damping device” in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
not considered to invoke 35 USC 112(f) in claims 7-9, noting that these claims recite structure sufficient to perform the function of damping vibrations.
Claim Objections
Claim 5 is objected to because of the following informalities:  
in claim 5, line 2, it appears that –an—should be inserted prior to “X axis direction”;
in claim 5, lines 2-3, it appears that –an—should be inserted prior to “Y axis direction”;
in claim 5, line 4, while it is noted that the specification utilizes the same language (in paragraph 0009), it appears that language such as --a spindle housing installed on the column…-- might more accurately (than the language “a spindle housing installed in the column…”) reflect the invention;
in claim 5, line 4, it appears that –a—should be inserted prior to “Z-axis direction”;
in claim 5, line 5, it appears that “in the spindle housing” should perhaps be changed to   --on the spindle housing—(see Figures 1-2, noting that it appears that the body 52 of the B-axis indexing device 50 is provided in “front”, re the Y direction, of the “spindle housing” 40);
in claim 5, line 6, it appears that “a tool spindle installed in the B axis indexing device” should be changed to –a tool spindle installed on the B axis indexing device—(see Figures 2-7, for example, noting that it appears that the tool spindle 60 is mounted to the “front”, re the Y direction, of the B-axis indexing device 50);
in claim 5, line 6, it appears that “rotatable about B axis” should be changed to –rotatable about a B-axis”;
claim 5, penultimate line, it appears that “in a rear end of the tool spindle” should be  changed to –to a rear end of the tool spindle—(see Figures 2-3 and 8, particularly Figure 3, for example, noting that the vibration damping device 100 is mounted to the rear end 64 of the tool spindle 60); and
in claim 6, line 2, it appears that –a—should be inserted prior to “C axis”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, there is no clear axis or frame of reference provided for determining what is meant by “rear” and “front”.  In particular, it is noted that claim 5, line 2, sets forth “a column installed in a rear side of a bed”.  Additionally, claim 5, in lines 6-7, recites “a tool spindle installed in the B axis indexing device to be rotatable about B axis and having a front end in which a tool is mounted”, and claim 5 further recites (in the last two lines) “a vibration damping device mounted in a rear end of the tool spindle to damp cutting vibration generated at the front end of the tool spindle”.  That being said, noting that the column 30 (claimed as “installed in a rear side of a bed”) is not configured so as to be at a side of bed 20 that is at the end of the tool claim 6, which recites “a rotary table installed in a front side of the bed…”, in claim 7, which recites “a rigid member coupled to the rear end of the tool spindle…”, and in claim 8, which recites “wherein the rigid member includes a plurality of stiffness rods which extend away from the rear end of the tool spindle”.
	In claim 7, the claim recites “wherein the vibration damping device includes a rigid member coupled to the rear end of the tool spindle and a tuned mass member elastically supported by the rigid member”.  However, it is unclear as set forth in the claim with what “and a tuned mass member elastically supported by the rigid member” is intended to go, i.e., “the vibration damping device includes a rigid member…and” (the vibration damping device includes) “a tuned mass member…”; “a rigid member coupled to the rear end of the tool spindle and” (coupled to) “a tuned mass member…”.  
	In claim 7, the claim recites “wherein the vibration damping device includes a rigid member coupled to the rear end of the spindle and a tuned mass member elastically supported by the rigid member”.  However, it is unclear how or in what regard the tuned mass member (110) is to be considered to be “elastically supported” (as opposed to support that is non-elastic) by the rigid “member” (120), particularly noting that the member(s) 120 are described as “rigid” (and 
	In claim 7, it is unclear as claimed what effect the term “tuned” is intended to have on the scope of the claim, noting that the present claims are apparatus claims, rather than being method claims having some sort of turning step(s).  
	In claim 8, the claim recites “wherein the rigid member includes a plurality of stiffness rods”.  It is unclear how or in what regard one member is to be considered to include plural members/rods (120 which are disclosed as spaced apart).
	In claim 9, line 2, it is unclear as claimed what effect the term “recessing” is intended to have on the term “recess”, i.e., it is unclear as claimed what constitutes a “recessing recess”, as opposed to merely a “recess”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, claim 8 depends from claim 7.  Claim 7 recites “wherein the vibration damping device includes a rigid member coupled to the rear end of the tool spindle and a tuned mass member elastically supported by the rigid member”.  Claim 8 sets forth “[T]he machine 
As noted above in a separate rejection of claim 8 under 35 USC 112(b), it is unclear how or in what regard one member is to be considered to include plural members/rods (120 which are disclosed as spaced apart).  Note that as disclosed, the specification teaches “[I]n particular, the vibration damping device may include a rigid member 120 coupled to the rear end 64 of the tool spindle 64 and a tuned mass member 110 elastically supported in the rear end of the tool spindle 60 by the rigid member 120” (paragraph 0041).  The specification additionally teaches “[F]or example, the rigid member 120 may include a stiffness rod” (paragraph 0042), and further states “[F]our stiffness rods may be installed in the rear end 64 of the tool spindle 60 respectively, and may extend backwardly from the rear end” (paragraph 0042), and “[I]t may be understood that the number of stiffness rods may not be limited thereto” (paragraph 0042).  See also at least Figures 8-9, as well as Figure 2.
That said, it appears that claim 8 is redefining the (one-recited) rigid member 120 as plural (spaced) stiffness rods 120 (since, rather than reciting elements that are additional to the rigid member, claim 8 redefines a previously claimed one member as plural elements, disclosed as spaced apart from one another), and thus, does not appear to include all of the limitations of claim 7.  Applicant may wish to consider reciting (in claim 7) –wherein the vibration damping device includes at least one rigid member coupled to the rear end of the tool spindle…--, and then reciting in claim 8 --wherein the at least one rigid member comprises a plurality of rigid members, wherein each of the rigid members comprises a respective stiffness rod that extends away from…--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, as best understood in view of the above issues based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0178447 to Okada et al. in view of U.S. Patent Application Publication No. 2007/0243033 to Hashimoto et al.
The Okada et al. reference teaches a machine tool 500 (Figure 8) having a column 540 that is installed “in” (insofar as such is the case in the present invention; “in” as in having portions within the outer periphery of bed 510 when viewed from above along the Z axis labeled in Figure 8) a “rear” side of a bed 510 to be movable in two directions (such as the directions labeled in Figure 8 as X and Y, either of which can be considered the claimed X direction as broadly claimed, with the other of which being considered the claimed Y direction as broadly claimed).  See Figure 8 and paragraphs 0048-0049, noting that column 540 moves in the direction labeled as X as 530 moves in the direction labeled as X, and noting that column 540 additionally moves in Y along 530 via servomotor 532.  Additionally, Okada et al. teaches a spindle housing 550+600 installed “in” the column 540 (see Figure 8; “in” insofar as such is the case re the present invention; also, “in” as in having at least a portion that is “in” the periphery of 
A tool spindle 610 is provided, and has a front end in which a tool (such as T1 shown in Figure 2) is mounted (Figure 8, paragraphs 0050-0052, paragraph 0026, Figure 2).
Regarding the claimed “B-axis indexing device installed in the spindle housing”, it is noted that paragraph 0052 teaches that the functions of the first main spindle unit 600 and the second main spindle unit 700 are the same as those (re the first main spindle unit 60 and the second main spindle unit 70) of the first described embodiment (of Figures 1-7 and paragraphs 0024-0047, for example).  That being said, it is noted that in the first embodiment, the first main spindle unit 60 has first main spindle 70 disposed thereon to as to be rotationally indexable about an axis identified by Okada et al. as a “B-axis”.  See paragraph 0026 and Figure 1, as well as Figures 2-3.  Note that the rotating mechanism (paragraph 0011) for performing the rotational indexing of such first main spindle 70 constitutes a “B-axis indexing device” that is “installed in” (at least insofar as such is the case re the present invention) the spindle housing 60+50/600+550.  See Figures 8 and 1-3, as well as at least paragraphs 0026 and 0011.  Additionally, the tool spindle 70/700 is thus installed “in” (insofar as such is the case in the present application) the B-axis indexing device (rotating mechanism re paragraph 0011) to be rotatable about the B-axis.  See Figures 1-3, paragraphs 0011 and 0026, and paragraphs 0048-0052 and particularly paragraph 0052, which teaches that the first main spindle unit 600 is the same as 60 of the first embodiment of Figures 1-7, and that second main spindle unit 700 is the same as 70 of the first embodiment of Figures 1-7.  

Additionally re claim 5, Okada et al. does not teach a “vibration damping device mounted in a rear end of the tool spindle to damp cutting vibration generated at the front end of the tool spindle”.  
However, attention is directed to Hashimoto et al., which teaches a rotary tool spindle 11 and/or 6 having a “front” (left re Figure 2) end in which a tool 14+T is mounted (see Figure 2; see also at least paragraphs 0028-0029).  Hashimoto et al. additionally teaches a vibration damping device 20 that is mounted “in” (insofar as such is the case in the present application) a “rear” end of the tool spindle 11 and/or 6 to damp cutting vibrations generated at the front end of the tool spindle 11 and/or 6 (see Figure 2; see also paragraph 0032, for example).  

Regarding claim 6, note that Okada teaches a rotary table 520 (Figure 8) installed in a “front” side of the bed 510 to be rotatable about an axis labeled in Figure 8 as the C-axis, and on which rotary table 520 a workpiece is to be supported.  See Figure 8 and also at least paragraphs 0048-0049, for example.
Regarding claims 7-8, note that the vibration damping device 20 taught by Hashimoto et al. includes a rigid member, such as 22, 22, that “is” coupled to the rear end of the tool spindle, which rigid member (re claim 8 as best understood in view of the above issues with respect to 35 USC 112) includes a plurality of stiffness rods (see at least Figure 4, noting that there are plural rods 22, 22) which are coupled to and “extend away” from the rear end of the spindle (see Figures 2-4).  See Figures 2-4 and also at least paragraphs 0032, 0034, for example.  Additionally, Hashimoto et al. teaches a “tuned” (as broadly claimed; note that the mass is considered to be “tuned” in that it is selected to reduce vibrational chatter; see at least paragraphs 0006-0008 and 0040 and 0044-0045, for example) mass member, such as, for example, 23, that is “elastically” supported (at least via elastic members 27, for example, re Figures 3-4; or via 
Regarding claim 9, note that the vibration damping device 20 taught by Hashimoto et al. includes a rigid member 22 coupled to the rear end of the tool spindle, as noted previously, and includes a “tuned” mass member 26’ (re the embodiment of Figure 5, for example) that is “elastically” (at least via elastic member 27’; see Figure 5 and paragraph 0045, for example) supported by the rigid member 22, and further, the vibration damping device 20 further includes an “additional” mass member 27’ (noting that 27’ is a member that has mass) which is received within a “recessing” recess 26b of the “tuned” (as broadly claimed; note that the mass is considered to be “tuned” in that it is selected to reduce vibrational chatter; see at least paragraphs 0006-0008 and 0040 and 0044-0045, for example) mass member 26’ so as to be able to be moved.  At the very least, it is noted that as the spindle moves (in X, Y, and/or Z, for example, re the spindle of Okada et al.), the additional mass member 27’ of Hashimoto et al. that is mounted thereto will move with the spindle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 3, 2021